DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.
Claims 1-2, 4, 6, 8-10, 16, 18, 22, 24-6, 30-37, 39-42, and 54-58 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 39-42 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is meant from “liquid extract precipitates from solution”.  Precipitates generally refer to solid streams, not liquid.  Further, it is not clear if “solution” is referring to an additional stream, the solids, or something else.
Regarding claims 39-42, the claims refer to “said high value coal products”.  However, independent claim 1 specifies a first, second, and third high value coal product.  It is unclear if claims 39-42 refer to the first, second, third, or an additional high value coal product derived from different process steps.  
Regarding claims 57-58, it is unclear what solid residue is sent to the pyrolyzing step of claim 1.  It is unclear if it is the solid residue from the first or second solvent extraction step.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 18, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452).
Regarding claims 1-2 and 24-25, Ashworth teaches feeding coal to a solvent extraction to recover phenol products from liquid recovery (which read on the claimed liquid OH extract) and solids which are fed to fluidized bed pyrolysis to recover char and ash solids, as well as additional liquid products sent to fractionation (see figure, column 4, lines 25-column 6, lines 68 and column 9, lines 1-24).
Ashworth does not explicitly disclose the coal is subbituminous or the solvent is polar.
However, Effron teaches a similar process for solvent extraction of coal feeds.  Effron teaches suitable coal feeds include subbituminous coal (column 2, lines 55-68) and tetralin solvent (column 3, lines 20-30).  Examiner notes that tetralin is the same solvent as identified in the instant specification.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate coal feed and solvent for the Ashworth process, such as the subbituminous coal and tetralin solvent suggested by Effron.
Regarding claim 3, Ashworth teaches pyrolysis temperatures of 480-650°C and pressures of about 2 atmospheres (column 6, lines 42-57).
Regarding claims 8 and 18, it is expected that the same yield of gas would result, since the same process steps are performed at the same conditions as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claims 22 and 26, Ashworth teaches combining recycle gas obtained from pyrolysis steps and recycle solvent is combined with coal fed to solvent extractor (see figure).
Claims 6, 9-10, 36-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452) as applied to claim 1, and further in view of Durai-Swamy (US 4,324,638).
Regarding claims 6 and 9-10, the previous combination teaches the limitations of claim 1, as discussed above.  The previous combination does not explicitly disclose the residence time or use of syngas in the pyrolysis zone.
However, Durai-Swamy teaches a similar process for pyrolysis of sub bituminous coals (column 6, lines 1-2).  Durai-Swamy teaches temperatures of 600-2000°F and residence times of less than 5 seconds to minimize undesirable reactions (column 7, lines 1-27).  Durai-Swamy teaches that flue gas (syngas) may be used as a transport gas in the pyrolysis reactor (column 10, lines 5-10).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the residence times and syngas of Durai-Swamy, in order to minimize undesirable reactions and provide a readily available non-reactive transport gas.
Regarding claims 36-37 and 39-40, Durai-Swamy teaches that the fractionated pyrolysis products include light aromatics (btx), amines, phenols, and  a tar liquid pitch stream (see figure, product separator).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452) as applied to claim 1, and further in view Hamaguchi (US 2018/0051397).
Regarding claim 18, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the temperature as claimed.
However, Hamaguchi teaches a similar process for solvent extraction of sub bituminous coal feeds.  Hamaguchi teaches that solvent extraction may occur at temperatures as low as 300°C [0026]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used Hamaguchi as guidance in order to optimize the temperature of the solvent extraction zone.  It is not seen where such a modification would result in any new or unexpected results.
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452) as applied to claim 1, and further in view of Rickert (US 3,242,126).
Regarding claims 30-34, the previous combination teaches the claimed solvent extraction steps, and recovery of phenols, and creylic acids (which are coal derived tar acids).  
Further, Rickert teaches using coal tar acids having hydroxyl groups to produce polyesters, which are further used to form useful polyurethane products (column 1, lines 1-column 2, line 72).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the coal acids obtained by the previous combination, for the benefit of obtaining the desirable polymer, polyester, and polyacid compositions or Rickert.
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452) as applied to claim 1, and further in view of Kemp (US 3,391,098).
Regarding claim 35, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose adhesive products derived from coal.
However, Kemp teaches treating coal derived streams to obtain a desirable adhesive product (see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Kemp steps to form a more desirable adhesive composition from the coal products.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452) as applied to claim 1, and further in view of Bauman (US 2013/0104611).
Regarding claim 41, the previous combination teaches the limitations of claim 1 above.
The previous combination does not explicitly disclose soil amendment products.
However, Bauman teaches a process for treating coal to produce intermediates which are utilized to form fertilizer (see figure), [0066].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Bauman steps to form fertilizer (a known soil amendment), from a coal feed.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452) as applied to claim 1, and further in view of Wright (US 691,882).
Regarding claim 42, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose production of building materials.
However, Wright teaches coal derived building materials (see page 1).
Therefore, it would have been obvious to the person having ordinary skill in the art to have produced building materials from coal, for the benefit of obtaining further utility.
Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452), Rickert (US 3,242,126), Dry (US 4,251,346), and Evans (US 4,318,959).
Regarding claims 54-56, the prior art teaches the production of polyurethane, as applied to claims 31-32 above.  
Further, Dry teaches producing graphite (which is electrically conductive) from solids recovered from coal solvent extraction (see abstract).  
Evans teaches blending polyurethane with graphite, carbon black, or other asphalt type compositions to be used as a co filler (column 9, lines 30-40).
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined polyurethane with graphite from the process, for the benefit of obtaining the composition desired by Evans.
Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth (US 4,097,361) in view of Effron (US 4,125,452) as applied to claim 1, and further in view of Nelson (US 3,477,941).
Regarding claims 57-58, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose a second extraction step.
However, Nelson teaches using anti solvent as a second extraction step to aid in coal extraction (column 4, lines 38-60).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the additional extraction step of Nelson, in order to obtain a more purified product and aid in precipitation of the solids.  Further, it is expected that the same products would be obtained, since the same process steps are applied to the same feds at the same conditions as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 17436526  and 16999413– related applications. Please note that double patenting issues may arise if claim amendments are made.
US 3,583,900 – Gatsis was previously cited and teaches coal pyrolysis in combination with various solvent extraction steps using tetralin, aliphatic, and aromatic solvents (see figure).
US 4, 028,219 – Baldwin teaches solvent extraction of sub bituminous coal to recover various products including BTX, phenolic compounds, and bottoms (See figure).
US 4.661.532 – Morin teaches polyurethane compositions derived from coal (abstract).
US 3,092,594 – Heiss teaches using phenolic groups derived from coal to produce polyurethane (column1-2).
US 2015/0141708 – Jan teaches recovering xylenols, cresols, btx, and phenols from coal [0019].
US 4,056,460 – Malek teaches recovering phenols and amine from coal which may be purified to make high value products (column 5, lines 1-50 and column 3, lines 65-68).
US 3,120,474 – Gorin teaches solvent extraction of coal followed by devolatilization (see figure).
US 4,374,725 – Whitehurst teaches polar extraction of phenols from coal compositions (abstract,  figure).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771